DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Election with traverse is acknowledged. The traversal is on the ground that the searches would be co-extensive and would not unduly burden the examiner. This is not found persuasive because burden is not only based upon searches being co-extensive. Examination and analysis for determination of patentability creates burden. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 2005/0229843) in view of Akiko et al. (JP 2018069453).
	Regarding to claims 1, 10:
	Nishi et al. discloses a liquid discharging device comprising:
                              a liquid discharging head (FIG. 3, element 10) including a nozzle (FIG. 3, element 13) and having a nozzle forming surface (FIG. 3, element 12a), the liquid discharging head configured to discharge a liquid through the nozzle (Abstract) ;
                              a wiping member (FIG. 3, element 20) configured to wipe the nozzle forming surface, the wiping member having a first layer (FIG. 3, element 23) configured to be brought into contact with the nozzle forming surface and at least one more layer (FIG. 3, element 22).

Akiko et al. teaches an inkjet printing apparatus comprising an inkjet printhead (FIG. 3, element 301a) for ejecting ink through nozzles in a nozzle surface (FIG. 3, element 301a), a wiping member (FIG. 3, element 303) for cleaning the nozzle surface, and a cleaning liquid that is applied to the nozzle surface, wherein a static surface tension of the cleaning liquid is greater than a static surface tension of the ink (Abstract: The cleaning liquid has static surface tension higher than that of ink).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Nishi’s printing apparatus to include a cleaning liquid that is applied to the nozzle surface by the wiping member in order to maintain the cleanliness of the nozzle surface as taught by Akiko (Abstract).
Regarding to claims 2-3: wherein the first layer (Nishi et al.: FIG. 3, element 23) has a porosity less than a porosity of at least one layer (Nishi et al.: FIG. 3, element 22) of the at least one more layer, wherein the first layer has a porosity of from 0.60 to 0.85 (In Nishi et al., since the first layer 23 is formed of a fibrous absorbing member, the layer thus has a certain value of porosity. It would have been obvious to one having ordinary skill in the art at the time of the filing date to have the porosity of the first layer in the range as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).  
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853